Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s arguments filed 03/29/2021, the application is still pending. Applicant’s amendments and arguments, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of claims 1 and 12 has been withdrawn. A NOTICE OF ALLOWANCE is being administered.
Corrections Made in the Application
2.	The application has been amended as follows: The original claims 1-22 are renumbered accordingly:


Original claim numbering
		1
		2
		3
		4
		5
		6
		7
		8
		9
		10
		11
		12
		13
		14
		15
		16	
		17
		18
		19
		20
		21
		22



New claim numbering
	1
	2
	3
	-
	-
	4
	5
	-
	6
	7
	-
	8
	9
	10
	-
	-
	11
	12
	-
	13
	14
	15




Allowable Subject Matter
3.	Claims 1-3, 6-7, 9, 10, 12-14, 17, 18, and 20-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A method for uninstalling SSD (Solid-state Disk) cards, performed by a processing unit when loading and executing a driver, comprising: 
reading a value of a register of an SSD card on which there is an access attempt according to a data access command, wherein reading the value of the register occurs in a time period between reception of the data access command from an application and transmission of a data access request corresponding to the data access command to a transaction layer, a data link layer or a physical layer; and executing an uninstall procedure when detecting that the SSD card has been removed according to a result of the reading; wherein the value is composed of n bytes, wherein it is determined that the SSD card has been removed when each of n bytes of the result is ‘FFh’”.

The primary reasons for allowance of Claim 12 in the instant application is the combination with the inclusion in these claims for, “An apparatus for uninstalling SSD (Solid-state Disk) cards, comprising: a root complex device; and a processing unit, coupled to the root complex device, loading and executing a driver to read a value of a register of an SSD card on which there is an access attempt according to a data access command, wherein reading the value of the register occurs in a time period between reception of the data access command from an application and transmission of a data access request corresponding to the data access command to a transaction layer, a data link layer or a physical layer; and execute an uninstall procedure when detecting that the SSD card has been removed according to a result of the reading; wherein the value is 

5.	The prior art of record including the disclosure of Tanaka (US Patent 9703744) and Gough (US Publication 2007/0156942), Zou (US Publication 2016/0179735), and Ko (US Patent 6128675) neither anticipates nor renders obvious the above recited combination. Because claims 2, 3, 6-7, 9, 10, 13, 14, 17, 18, and 20-22 depend directly or indirectly on claim 1 and 12 these claims are considered allowable for at least the same reasons above. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Comments
6.	The applicant’s inventive concept appears to be in diverging from the conventional methods of using the register value to indicate or perform an erasure or reset of the system or using slot performance registers to configure/unconfigure operations, load/unload programs, assign/unassign etc. There appears no reason to combine these features with hotplugging, however the claimed invention uses the register value to monitor the removal of a hot-pluggable memory device within the system, and perform an uninstall procedure following its detection. This detection is further indicated by the inventive concept using any bits of the n bytes (n being an integer between 1 and 3) not holding a 1 value to determine the SSD card has not been removed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181